DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-30 are allowed 
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim is that considering the claim as a whole, the claim is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.
Examiner found following prior arts to be related and are from the general field of the claimed invention, however they separately or in combination fails to teach the above discussed specific claimed limitations:

US 20200174130 A1 (hereinafter Banerjee)
US 20190011567 A1 (hereinafter Pacala)
US 20150254781 A1 (LIDAR based ranging system and synchronizations; para 16-17, 79, 82, Fig.9)
US 20160034771 A1 (light pattern is projected on the street and camera detect the pattern, para 162, Fig. 20B, Figs.53-57)
US 20170242442 A1 (synchronizing camera and LIDAR for autonomous vehicle para 21, Fig.1)
US 20170124781 A1 (Generic LIDAR guidance Fig.2)
US 20140159925 A1 (LIDAR traffic detection Fig.6)
Blaga et al. “Online Cross-Calibration of Camera and LIDAR”, presented on 7-9 sept. 2017 in the 2017 13th IEEE International Conference on Intelligent Computer
Communication and Processing (ICCP), Date Added to IEEE Xplore: 23 November 2017
LEVINSON, J. et al., “Automatic Online Calibration of Cameras and Lasers,” Robotics: C2 Science and Systems, June 24-28, 2013, pp, 1-8
PARK, Y. et al., “Calibration between Color Camera and 3D LIDAR Instruments with a Polygonal Planar Board,” Sensors 14, March 17, 2014, pp, 5333-5353
PUSZTAI, Z. et al., Accurate Calibration of LiDAR-Camera Systems using Ordinary Boxes,” IEEE International Conference on Computer Vision Workshops, October 22-29, 2017, pp. 394-402


With Respect to claims 1, 13 & 25
The most relevant prior art Banerjee teaches a method for synchronizing a light detection and ranging sensor (lidar) and a camera on an autonomous vehicle [(para 3, 37, Fig. 1C)] , comprising:	 transmitting, via the lidar, a plurality of light [(para 38)] :	 for each start time of a plurality of start times[(para 38)] :	 capturing, via the camera, a plurality of images at a camera frequency, each image captured over an exposure time, for each image of the plurality of images [(para 37)] ,	 synchronizing the lidar and the camera [(para 38, 42)] :	 and navigating the autonomous vehicle with lidar data detected by the synchronized lidar and image data captured by the synchronized camera[(para 3)] . 

However failed to discloses “identifying a number of light columns in the image, and calculating an alignment score based on the identified number of light columns in each of the plurality of images:	 selecting a start time with the highest alignment score:	 synchronizing the lidar and the camera according to the selected start time”

Pacala describes transmitting, via a lidar, a plurality of light columns at a lidar frequency within a field of view (FOV) of the camera [(para 85, Fig.3)] :	 for each start time of a plurality of start times:	 capturing, via the camera, a plurality of images at a camera frequency, each image captured over an exposure time, for each image of the plurality of images, identifying light columns in the image [(para 85-89)] :However this procedure is for detecting the distance rather than synchronizing a light detection and ranging sensor (lidar) and a camera on an autonomous vehicle. The synchronization is already done by using some other method [(para 9)] 

It  also does not teach “identifying a number of light columns in the image, and calculating an alignment score based on the identified number of light columns in each of the plurality of images:
	 selecting a start time with the highest alignment score:
	 synchronizing the lidar and the camera according to the selected start time:
	 and navigating the autonomous vehicle with lidar data detected by the synchronized lidar and image data captured by the synchronized camera.”



Blaga et al teaches 

[(see page 296 paragraph below Figure 2. “Temporal synchronization between the two sensors is
achieved by taking into reference the timestamps that the
measurements get from the camera, the laser scanner, and the
GPS. We use interpolation to obtain the exact image frame
for the current point cloud, considering the time differences
between consecutive frames”)], comprising:	 transmitting, via the lidar, a plurality of light [(section V)]	capturing, via the camera, a plurality of images at a camera frequency, each image captured over an exposure time, for each image of the plurality of images [(section V)],
calculating an alignment score [(see section V: equation 4 the cost function)] ; 
	 synchronizing the lidar and the camera [(section V)]:	 and navigating the autonomous vehicle with lidar data detected by the synchronized lidar and image data captured by the synchronized camera[(the abstract)]. 

However failed to discloses “identifying a number of light columns in the image, and calculating an alignment score based on the identified number of light columns in each of the plurality of images:	 selecting a start time with the highest alignment score:	 synchronizing the lidar and the camera according to the selected start time”

Binion teaches 
a method for synchronizing a light detection and ranging sensor (lidar) and a camera on an autonomous vehicle [((onboard vehicular data may reflect information generated by any of various devices or subsystems of a vehicle, such as devices that sense physical characteristics of the environment external to the vehicle (e.g., still image cameras, video cameras, lidar, etc.; devices that monitor and/or control operational parameters of the vehicle. Synchronization data such as time stamps may be provided to the insurer’s computer system so that the virtual model may accurately reflect which portions of the external sensor data correspond, in time, with the different portions of the operational data., para.0016, 0017”)], comprising:	 transmitting, via the lidar, a plurality of light [(Para 82)]	capturing, via the camera, a plurality of images at a camera frequency, each image captured over an exposure time, for each image of the plurality of images [(para 82)],
calculating an alignment score [((the method 220 reads the time stamp values to align the corresponding frames of the visual representation generated at block 232 with the operational parameter states/values of the visual representation generated, para.0084).)] ; 
	 synchronizing the lidar and the camera [(section V)]:	 and navigating the autonomous vehicle with lidar data detected by the [(the abstract)]. 

However failed to discloses “identifying a number of light columns in the image, and calculating an alignment score based on the identified number of light columns in each of the plurality of images:	 selecting a start time with the highest alignment score:	 synchronizing the lidar and the camera according to the selected start time”


LEVINSON, J. et al teaches similar concepts of Blaga et al.

PARK, Y. et al. describes calibration of camera with Lidar but it depends on placing polygon board on the road (see section 5)
PUSZTAI, Z. et al describes calibration of camera with Lidar but it depends on use of box (see section 3.2)


Other prior arts also do not teach the above mentioned deficiencies of the prior art discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mehrdad Dastouri can be reached on (571)272-7418.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486